             CASE 0:14-cr-00157-MJD Doc. 44 Filed 03/26/21 Page 1 of 6




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA

United States of America,

       Plaintiff,
v.                                                  MEMORANDUM OPINION
                                                          AND ORDER
                                                    Crim. No. 14-157 (01) (MJD)
Ronald Richard Shankey,

       Defendant.
___________________________________________________________________________________

       Laura M. Provinzino, Assistant United States Attorney, Counsel for

Plaintiff.

      Defendant, Pro Se.
______________________________________________________________________

       This matter is before the Court on Defendant’s Motions for a Sentence

Reduction pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). [Doc. Nos. 30 and 33]

I.     Background

       On June 19, 2014, Defendant pleaded guilty to Count 1 of the Information

which charged Possession of Child Pornography in violation of 18 U.S.C. §§

2252(a)(4)(B) and 2252(b)(2). On May 5, 2015, Defendant was sentenced to 168

months imprisonment, to be followed by life-time supervised release. This

sentence was ordered to run concurrent to the sentence imposed in the


                                          1
            CASE 0:14-cr-00157-MJD Doc. 44 Filed 03/26/21 Page 2 of 6




supervised release revocation in 14-cr-58 (ADM). Defendant did not appeal his

sentence and has filed no other post-judgment motions. He is scheduled to be

released on January 4, 2027.

II.    Motion to Reduce Sentence

       Pursuant to 18 U.S.C. § 3582(c)(1)(A), the court may, upon a defendant’s

motion following exhaustion of administrative remedies or the lapse of 30 days

from the receipt of such a request by the warden of the defendant’s facility,

whichever is earlier, “reduce the term of imprisonment (and may impose a term

of probation or supervised release with or without conditions that does not

exceed the unserved portion of the original term of imprisonment), after

considering the factors set forth in section 3553(a) to the extent that they are

applicable, if it finds that-- (i) extraordinary and compelling reasons warrant

such a reduction . . . and that such a reduction is consistent with applicable

policy statements issued by the Sentencing Commission.”

       The applicable policy statement with respect to motions to reduce sentence

is set forth in U.S.S.G. Section 1B1.13, 1 which provides when deciding a motion



1
 At this time, U.S.S.G. Policy Statement § 1B1.13 only refers to motions for release brought by
the BOP under 18 U.S.C. § 3582(c)(1)(A). The Sentencing Commission has not had the
opportunity to amend § 1B1.13 to include motions brought by a defendant since the enactment
of the First Step Act. Regardless, this Court as well as other courts in this District and elsewhere

                                                 2
            CASE 0:14-cr-00157-MJD Doc. 44 Filed 03/26/21 Page 3 of 6




for a sentence reduction under § 3582(c), the Court must determine whether

extraordinary and compelling reasons exist to warrant such relief, whether the

defendant is a danger to the safety of any other person or to the community and

whether a sentence reduction is consistent with the policy statement. U.S.S.G. §

1B1.13. This policy statement also defines “extraordinary and compelling

reasons” to include the medical condition of the Defendant, age of the

Defendant, family circumstances or other extraordinary and compelling reasons.

       Defendant submitted a request for compassionate release to the Warden

on October 8, 2020. (Doc. No. 30-1 at 2.) The request was denied on October 15,

2020. (Id. at 3.) As Defendant has exhausted his administrative remedies, the

Court will proceed to address the merits of his motion.

III.   Discussion

       Defendant argues there are extraordinary and compelling reasons that

warrant relief under § 3582(c)(1)(A) as the sentence in this case and the

revocation sentence in 14-cr-58 violates the Double Jeopardy Clause. Defendant




have construed § 1B1.13 to apply to motions brought by a defendant under § 3582(c)(1)(A). See
e.g., United States v. Warren, 456 F. Supp.3d 1083, 1085-1086 (D. Minn. 2020) (finding that part
of § 1B1.13 that states “Upon motion of the Director of the Bureau of Prisons” was superseded
by the First Step Act, and applying factors set forth in § 1B1.13 to motions brought by a
defendant under § 3582 (c)(1)(A)).


                                               3
           CASE 0:14-cr-00157-MJD Doc. 44 Filed 03/26/21 Page 4 of 6




further argues that his civil rights were violated by the requirement that he

register as a sex offender and participate in an intrusive treatment program.

      The arguments raised by Defendant are in fact legal challenges to his

conviction and sentence that should have been raised in a motion under 28

U.S.C. § 2255.

      A prisoner in custody under sentence of a court established by Act of
      Congress claiming the right to be released upon the ground that the
      sentence was imposed in violation of the Constitution or laws of the
      United States, or that the court was without jurisdiction to impose such
      sentence, or that the sentence was in excess of the maximum authorized by
      law, or is otherwise subject to collateral attack, may move the court which
      imposed the sentence to vacate, set aside or correct the sentence.

28 U.S.C. § 2255(a).

      “A federal inmate generally must challenge a sentence through a § 2255

motion and a post-judgment motion that fits the description of a motion to

vacate, set aside or correct a sentence should be treated as a § 2255 motion.”

United States v. Fine, 982 F.3d 1117, 1118 (8th Cir. 2020) (internal citation

omitted) (finding that defendant could not raise challenge to his career offender

status in a motion under § 3582). Motions under § 2255 must be brought within

one year of the date on which the judgment of conviction becomes final. 28

U.S.C. § 2255(f)(1). In this case, judgment was entered on July 8, 2015 and



                                          4
           CASE 0:14-cr-00157-MJD Doc. 44 Filed 03/26/21 Page 5 of 6




Defendant did not appeal his sentence. Accordingly, the time has long passed

for Defendant to bring a timely petition under § 2255.

      Defendant has cited no authority that would allow him to circumvent the

requirements set forth in § 2255 by recharacterizing his arguments as

“extraordinary and compelling” under § 3582(c)(1)(A).


      Because Defendant has not raised any other arguments that can be

properly construed in a motion under § 3582, the Court finds Defendant has

failed to demonstrate there are extraordinary and compelling reasons that

warrant relief.


      Regardless, to be entitled to a sentence reduction under § 3582, Defendant

must also demonstrate that he is not a danger to the community. The offense of

conviction in this case involved the possession of over 400 images and 9 video

files that included sadistic and masochistic acts against children. This offense

conduct occurred on or about March 12, 2014, which was less than three months

after he had been released from a 108 month prison sentence imposed in the

Western District of Wisconsin on a conviction for possession of child

pornography. Then, in October 2020, while serving his sentence in this case,

Defendant admitted to requesting images of children through the mail and was


                                         5
          CASE 0:14-cr-00157-MJD Doc. 44 Filed 03/26/21 Page 6 of 6




sanctioned. (Gov’t Ex. 1.) Thus, the Court finds there is reason to believe

Defendant would continue his criminal conduct if released, which would pose a

danger to the community.


      Finally, the Court finds that a sentence reduction in this case would be

contrary to the factors set forth in 18 U.S.C. § 3553(a). A sentence reduction

would not reflect the seriousness of the offenses of conviction, afford adequate

deterrence to criminal conduct, promote respect for the law or provide a just

punishment.


      Accordingly,


      IT IS HEREBY ORDERED that Defendant’s Motions For Compassionate

Release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) [Doc. Nos. 30 and 33] are

DENIED.

Date: March 26, 2021
                                             s/Michael J. Davis
                                             Michael J. Davis
                                             United States District Court




                                         6
